DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(i) “an operating region for controlling the household appliance” in claim 16;
(ii) “the operating region and the user interface element of the operating element are configured as a function of a position of the operating element relative to the operating region” in claim 17;
(iii) “a predefining apparatus …for predefining the magnetic field” in claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(i) para.[0009] discloses “The at least one operating region is preferably an essentially flat sub-surface of an outer surface of the household appliance. For example a household appliance can have one operating region on its upper face and/or its front face respectively. The operating region is also preferably integrated in the respective outer surface of the household appliance so there are no intrusive transitions and/or edges between the outer surface and the operating region. The operating region is designed to control the household appliance. To this end the operating region has input and output elements for example. These are for example buttons, switches, rotary controls, slide controls and/or touch-sensitive input elements. The operating region also has output elements, which include for example an LED (light emitting diode), segment display and/or LCD (liquid crystal display). The output elements are designed in particular to display a current operating state of the household appliance. The current operating state includes for example information relating to functions currently in use, set temperatures and/or power values, a set cooking time and/or further parameters relating to the household appliance. The household appliance also has an electronic control system (not described in detail), which is designed in particular to process inputs by way of the operating region, to activate the operating region to output operating parameters and to activate the functional units of the household appliance, such as a hotplate and/or heating coil for example.”
(ii) para.[0013] discloses “ The user interface element can comprise a touch-sensitive display for example.”
(iii) para.[0024] discloses “The predefining apparatus comprises for example permanently magnetic materials and/or at least one electromagnet. The operating region preferably has a number of predefining apparatuses. In particular the operating region can have a specific predefining apparatus in different preferred positions for the operating element.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 19-21, 24-25, 27-34, and 36-38 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Schilling (US 6,812,435).


    PNG
    media_image1.png
    654
    847
    media_image1.png
    Greyscale
 
Regarding claim 16, Schilling teaches a household appliance (See fig.4), comprising: 
an operating region (the region of operating unit 11) for controlling the household appliance (see col.1, lines 20 “The invention relates to an operating device for an electrical appliance”); and 
an operating element (rotary toggle 12 and holding module 27) configured for attachment on the operating region by magnetic force and removal therefrom and being movable relative to the operating region (see fig.4 and abstract “A random movement (R, L) of the rotary toggle (12) can be detected with the Hall sensors (21, 22). The operating unit (11) can be removed.” And col.5, lines 18-20 “a third central magnet 28 corresponding to the first central magnet 14, together with the Hall sensors 21 and 22.”), said operating element (rotary toggle 12 and holding module 27) including an outer element (rotary toggle 12) and an inner element (holding module 27) which is rotatable relative to the outer element (rotary toggle 12) (see fig.4 and abstract “A bearing device (13) below the glass ceramic hob has guide magnets (15), which form a magnetically acting guide link, which permits both a rotary movement (R) and a linear movement (L) of the rotary toggle (12).”), said inner element (holding module 27) including a user interface element (holding module 27, which has a display that would indicate to a user different operating states and/or provide instructions for implementing stored cooking programs; See col.6, lines 1-3) and a magnetic body (magnet 28), by which the inner element (holding module 27) is capable of being aligned relative to the outer element (rotary toggle 12) by a predefined magnetic field (see fig.3, rotary toggle 12 is capable to align relative to the holding module 27 in a certain position by magnets 17 and 28).
whenin the operating element (rotary toggle 12 and holding module 27) is secured on the operating region by a magnetic retaining force (see fig.4 and col.5, lines 25-27 “These include the third central magnet 28, which holds the holding module 27 on the first central magnet 14 under the glass ceramic hob 25.”), 
wherein the predefined magnetic field of the magnetic body has a defined direction (See fig.4, since the magnets 28 and 14 are in certain position, it is inherent the magnetic field generated by the magnets 28 and 14 has defined direction), and 
wherein the inner element (holding module 27) of the operating element is capable of rotating relative to the outer element (rotary toggle 12) (see fig.4 and abstract “A bearing device (13) below the glass ceramic hob has guide magnets (15), which form a magnetically acting guide link, which permits both a rotary movement (R) and a linear movement (L) of the rotary toggle (12).”) and is capable of being rotationally aligned with respect to a particular control location of the operating region by the predefined magnetic field having the defined direction when the operating element is being secured on the operating region (Since holding module 27 attached glass ceramic hob 25 by magnetic force, holding module 27 is capable to rotate with respect to the glass ceramic hob 25 within certain range), thereby aligning the user interface element (holding module 27 )of the inner element with the particular control location of the operating region (As discussed above, holding module 27 is aligned with the particular location by the magnets 28 and 14.)

Regarding claim 17, Schilling teaches the operating region (the region of operating unit 11) and the user interface element (holding module 27) of the operating element are configured as a function of a position of the operating element (rotary toggle 12 and holding module 27) relative to the operating region (the region of operating unit 11).

Regarding claim 19, Schilling teaches the magnetic body (magnet 28) of the operating element is configured as a bar magnet (See fig.4, magnet 28 is a bar magnet)

Regarding claim 20, Schilling teaches a predefining apparatus (first central magnet 14) provided in the operating region for predefining the magnetic field [Examiner’s note: A magnet is inherently defining a magnetic field.].

Regarding claim 21, Schilling teaches the predefining apparatus (first central magnet 14) is configured as a magnetic body (first central magnet 14) corresponding to the magnetic body (magnet 28) of the operating element.

Regarding claim 24, Schilling teaches the outer element (rotary toggle 12) of the operating element is rotatable relative to the inner element (holding module 27) of the operating element, when the operating element is positioned on the operating region  (see fig.3 and abstract “A bearing device (13) below the glass ceramic hob has guide magnets (15), which form a magnetically acting guide link, which permits both a rotary movement (R) and a linear movement (L) of the rotary toggle (12).”)

Regarding claim 25, Schilling teaches the user interface element (holding module 27) includes a display configured to display an operating parameter of the household appliance graphically (See col.5,line 61- col.6, line 3 “For this purpose the holding module 27 can directly have a display… This display would indicate to a user different operating states and/or provide instructions for implementing stored cooking programs. ).

Regarding claim 27, Schilling teaches the inner element (holding module 27) of the operating element includes an energy supply apparatus (transformers 33) to supply the user interface element with electrical energy (See col.5, lines 48-50 “It is also possible to bring about a power supply of the holding module 27 across the transformers 33, 37.”).

Regarding claim 28, Schilling teaches the energy supply apparatus includes a charging coil (first coil 34), said operating region including a transmit coil (second coil 38) for transfer of electrical energy inductively to the charging coil.

Regarding claim 29, Schilling teaches an operating element (rotary toggle 12 and holding module 27) for operating a household appliance, comprising: 
an outer element (rotary toggle 12 and the housing of holding module 27); and 
an inner element (components in the holding module 27), which is radially inward of the outer element (rotary toggle 12 and the housing of holding module 27) and rotatable relative to the outer element (rotary toggle 12) (see fig.4 and abstract “A bearing device (13) below the glass ceramic hob has guide magnets (15), which form a magnetically acting guide link, which permits both a rotary movement (R) and a linear movement (L) of the rotary toggle (12).”), said inner element (holding module 27) including a user interface element (holding module 27, which has a display that would indicate to a user different operating states and/or provide instructions for implementing stored cooking programs; See col.6, lines 1-3) and a magnetic body (magnet 28), by which the inner element (holding module 27) is capable of being aligned relative to the outer element (rotary toggle 12) by a predefined magnetic field (see fig.3, rotary toggle 12 is capable to align relative to the holding module 27 in a certain position by magnets 17 and 28).

Regarding claim 30, Schilling teaches the operating element (rotary toggle 12 and holding module 27) is embodied as a removable rotary knob (rotary toggle 12 and holding module 27) (see fig.4 and abstract “A random movement (R, L) of the rotary toggle (12) can be detected with the Hall sensors (21, 22). The operating unit (11) can be removed.”.

Regarding claim 31, Schilling teaches the user interface element (holding module 27) is configured as a function of a position of the operating element (rotary toggle 12 and holding module 27) relative to an operating region (the region of operating unit 11) of the household appliance.

Regarding claim 32, Schilling teaches the magnetic body (magnet 28) of the operating element is configured as a bar magnet (See fig.4, magnet 28 is a bar magnet)

Regarding claim 33, Schilling teaches the outer element (rotary toggle 12) is rotatable relative to the inner element (holding module 27) of the operating element, when the operating element is positioned on an operating region of the household appliance (see fig.3 and abstract “A bearing device (13) below the glass ceramic hob has guide magnets (15), which form a magnetically acting guide link, which permits both a rotary movement (R) and a linear movement (L) of the rotary toggle (12).”).

Regarding claim 34, Schilling teaches the user interface element (holding module 27) includes a display configured to display an operating parameter of the household appliance graphically (See col.5,line 61- col.6, line 3 “For this purpose the holding module 27 can directly have a display… This display would indicate to a user different operating states and/or provide instructions for implementing stored cooking programs. ).

Regarding claim 36, Schilling teaches the inner element (holding module 27) of the operating element includes an energy supply apparatus (transformers 33) to supply the user interface element with electrical energy (See col.5, lines 48-50 “It is also possible to bring about a power supply of the holding module 27 across the transformers 33, 37.”).

Regarding claim 37, Schilling teaches the energy supply apparatus includes a charging coil (first coil 34) for receiving electrical energy inductively from a transmit coil (second coil 38) of an operating region of the household appliance.

Regarding claim 38, Schilling teaches a method for controlling a household appliance with an operating region, said method comprising: 
bringing an operating element (rotary toggle 12 and holding module 27) toward the operating region  (the region of operating unit 11) to enable the operating element to be held on the operating region by magnetic force and to be moved relative to the operating region and to be positioned for removal therefrom (see fig.4 and abstract “A random movement (R, L) of the rotary toggle (12) can be detected with the Hall sensors (21, 22). The operating unit (11) can be removed.” And col.5, lines 18-20 “a third central magnet 28 corresponding to the first central magnet 14, together with the Hall sensors 21 and 22.” And col.5, lines 25-27 “These include the third central magnet 28, which holds the holding module 27 on the first central magnet 14 under the glass ceramic hob 25.”), with the operating element (rotary toggle 12 and holding module 27) including an inner element (components in the holding module 27) and an outer element (rotary toggle 12 and the housing of holding module 27), the inner element (components in the holding module 27) being radially inward of the outer element (rotary toggle 12 and the housing of holding module 27) and rotatable relative to the outer element (rotary toggle 12 and the housing of holding module 27) (see fig.4 and abstract “A bearing device (13) below the glass ceramic hob has guide magnets (15), which form a magnetically acting guide link, which permits both a rotary movement (R) and a linear movement (L) of the rotary toggle (12).”) and the inner element (components in the holding module 27)  including a user interface element (components in the holding module 27 has a display that would indicate to a user different operating states and/or provide instructions for implementing stored cooking programs; See col.6, lines 1-3) and a magnetic body (magnet 28), by which the inner element is capable of being aligned relative to the outer element by a predefined magnetic field (see fig.3, rotary toggle 12 is capable to align relative to the components in the holding module 27 in a certain position by magnets 17 and 28).; 
aligning the inner element (components in the holding module 27) of the operating element according to the predefined magnetic field (Since components in the holding module 27 attached glass ceramic hob 25 by magnetic force, components in the holding module 27 are aligned by the magnetic force within certain range); and 
positioning the operating element (rotary toggle 12 and holding module 27) on the operating region (the region of operating unit 11) to operate the household appliance (see col.1, line 20 “ the invention is to provide an operating device for an electrical appliance”), thereby enabling display of an operating parameter of the household appliance and/or acquiring a user input to control the household appliance  (See col.5,line 61- col.6, line 3 “For this purpose the holding module 27 can directly have a display… This display would indicate to a user different operating states and/or provide instructions for implementing stored cooking programs. ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Bondar (US 2013/0200965).
Regarding claim 18, Schilling does not explicitly teach the magnetic body of the operating element is configured as a ring magnet.
However, Bondar teaches in the same field of endeavor of an electrical appliance comprising an operating element (control device 10) comprising inner element (transmitter unit 40) including a user interface element (flux concentrator 95) and a magnetic body (first ring magnet 84), and the magnetic body is a ring magnet (first ring magnet 84).

    PNG
    media_image2.png
    242
    415
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner element of the operating element of Schilling, with the inner element with ring magnet as taught by Bondar, in order to provide an inner element of an operating element with desired shape, since a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Claims 22-23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Blumenthalet (US 2005/0189820).
Regarding claim 22, Schilling does not explicitly teach the predefining apparatus and the magnetic body of the operating element are matched such that alignment of the inner element of the operating element by the predefined magnetic magnet field takes place when the operating element is at a distance of 1-20 mm from the operating region.
However, Blumenthal teaches in the same field of endeavor of an electrical appliance comprising an operating element (control knob 10) including an inner magnet (central magnet 24) that aligns to a magnet (retaining magnet 14) located on a glass ceramic plate (glass ceramic plate 4) operating region, and it is disclosed that this process can occur at a distance of 15 mm (paragraph [0016] “It is also an advantage if an outer limit stop of the activation region is spaced at up to 15 mm from the periphery of the central magnet.”).

    PNG
    media_image3.png
    198
    333
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet of Schilling with a control knob and align it to the operating region at a distance of 1-20mm as taught by Blumenthal, in order to provide a major magnetic reset forces of the central magnet to support resetting of the control knob from the activation region to the initial position ( para.[0016] of Blumenthal)

Regarding claim 23, Schilling does not explicitly teach the distance is 5-15 mm.
However, Blumenthal teaches in the same field of endeavor of an electrical appliance comprising an operating element (control knob 10) including an inner magnet (central magnet 24) that aligns to a magnet (retaining magnet 14) located on a glass ceramic plate (glass ceramic plate 4) operating region, and it is disclosed that this process can occur at a distance of 15 mm (paragraph [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet of Schilling with a control knob and align it to the operating region at a distance of 1-20mm as taught by Blumenthal, in order to provide a major magnetic reset forces of the central magnet to support resetting of the control knob from the activation region to the initial position ( para.[0016] of Blumenthal)

Regarding claim 40, Schilling does not explicitly teach the inner element is radially inward of the outer element.
However, Blumenthal teaches in the same field of endeavor of an electrical appliance comprising an operating element (control knob 10) including an outer element (outer element; see the annotation of fig.2) and an inner element (inner element; see the annotation of fig.2) is radially inward of the outer element.

    PNG
    media_image4.png
    194
    343
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating element of Schilling, with the inner element is radially inward of the outer element as taught by Blumenthal, in order to provide an inner element of an operating element with desired shapes and arrangement, since a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Repper (US 2005/0089809).
Regarding claim 26, Schilling does not explicitly teach the display is configured as a touch-sensitive display.
However, Repper teaches in the same field of endeavor of an electrical appliance (see fig.1) comprising includes a display (user interface panel 110) configured to display an operating parameter of the household appliance graphically, and the display is configured as a touch-sensitive display (See para.[0016] “The user interface panel 110, placed in registry with a silk-screened portion of a ceramic glass panel 109, preferably further includes one or more visual indicator(s) 116, such as seven-segment LED displays, discrete LED displays, bar-graph LED displays, LCD displays, and vacuum fluorescent displays, for displaying information 120 concerning the status of the cooktop to the user; an audible annunciator 125 such as an external drive or built-in drive piezo-acoustic element, magnetic transducer or Mylar speaker, used to provide audible indication 124 that a touch key is selected and also to provide for an audible alarm whenever a system error is detected; and an array of capacitance sensitive keypads 115, each one having a capacitive field 119, produced, detected and analyzed by a capacitive-keyboard decoding interface module 102, and capable of electrically reacting to a human hand or finger 121, placed in proximity with any one capacitive field 119 associated with one of the capacitance sensitive keypads 115.”).

    PNG
    media_image5.png
    572
    754
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replay the display of Schilling  with a touch sensitive display as taught by Repper, in order to provide a user-friendly user interface with a fine, precise, and repeatable control of heating levels (para.[0006] of Repper).

Regarding claim 35, Schilling does not explicitly teach the display is configured as a touch-sensitive display.
However, Repper teaches in the same field of endeavor of an electrical appliance (see fig.1) comprising includes a display (user interface panel 110) configured to display an operating parameter of the household appliance graphically, and the display is configured as a touch-sensitive display (See para.[0016] “The user interface panel 110, placed in registry with a silk-screened portion of a ceramic glass panel 109, preferably further includes one or more visual indicator(s) 116, such as seven-segment LED displays, discrete LED displays, bar-graph LED displays, LCD displays, and vacuum fluorescent displays, for displaying information 120 concerning the status of the cooktop to the user; an audible annunciator 125 such as an external drive or built-in drive piezo-acoustic element, magnetic transducer or Mylar speaker, used to provide audible indication 124 that a touch key is selected and also to provide for an audible alarm whenever a system error is detected; and an array of capacitance sensitive keypads 115, each one having a capacitive field 119, produced, detected and analyzed by a capacitive-keyboard decoding interface module 102, and capable of electrically reacting to a human hand or finger 121, placed in proximity with any one capacitive field 119 associated with one of the capacitance sensitive keypads 115.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replay the display of Schilling  with a touch sensitive display as taught by Repper, in order to provide a user-friendly user interface with a fine, precise, and repeatable control of heating levels (para.[0006] of Repper).

Response to Arguments
With respect to claim objection, applicant amended claim 38 filed on07/26/2022, which overcomes the claim objection. Therefore the claim objection is withdrawn.

With respect to claim rejection of claim 16 under 35 U.S.C. 102(a)(1) over reference Schilling, Applicant argues “the characterization by the Office Action of the rotary toggle 12 allegedly being comparable to the claimed "outer element" and the holding module 27 allegedly being comparable to the claimed "inner element" appears to contradict, and indeed be opposite to, the arrangement of the "inner element" and "outer element," according to the present invention. That is, with reference to the example illustrated in FIGS. 2a and 3 of the present invention, the inner element 31 is radially inward of the outer element 32 … Schilling does not disclose the arrangement of operating element including an outer element and an inner element, according to the present invention … Schilling is silent with regard to the holding module 27 being aligned (rotationally) with the glass hob 25 or the magnet 14 of the glass hob when the holding module 27 is being held by the third central magnet 28 and the first central magnet 14…Schilling does not disclose or even mention a predefined magnetic field having defined direction of either the third central magnet 28 or the first central magnet 14 under the glass ceramic hob 25”, Examiner respectfully disagree.
First, applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s does not specifically point which claimed language or limitation is not taught by the reference, but merely compares the entire invention to reference Schilling. Second, the terms “outer element and “inner element” are not defined any their arrangement in claim 16; claim 16 only defines the “outer element” and “inner element” by functional language beside disclosing “inner element” including a user interface element and a magnetic body. Examiner interpreted  “outer element” and “inner element” to be merely the names of two components. Reference Schilling teaches the “outer element”, “inner element”, and the corresponding functions as shown in the rejection above. Third,  Reference  Schilling teaches the amended limitation, including “the predefined magnetic field of the magnetic body has a defined direction (See fig.4, since the magnets 28 and 14 are in certain position, it is inherent the magnetic field generated by the magnets 28 and 14 has defined direction)” and “the inner element (holding module 27) of the operating element is capable of rotating relative to the outer element (rotary toggle 12) (see fig.4 and abstract “A bearing device (13) below the glass ceramic hob has guide magnets (15), which form a magnetically acting guide link, which permits both a rotary movement (R) and a linear movement (L) of the rotary toggle (12).”) and is capable of being rotationally aligned with respect to a particular control location of the operating region by the predefined magnetic field having the defined direction when the operating element is being secured on the operating region (Since holding module 27 attached glass ceramic hob 25 by magnetic force, holding module 27 is capable to rotate with respect to the glass ceramic hob 25 within certain range), thereby aligning the user interface element (holding module 27 )of the inner element with the particular control location of the operating region (As discussed above, holding module 27 is aligned with the particular location by the magnets 28 and 14.)”
With respect to claim rejection of claims 29 and 38 under 35 U.S.C. 102(a)(1) over reference Schilling, Examiner changed the interpretation of reference Schilling in the rejection due to Applicant's amendment changes the scope of claims 29 and 38, therefore Reference Schilling teaches every limitation in claims 29 and 38 as shown the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761